DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page , filed 5/24/2021, with respect to the rejection(s) of claim(s) 1-11 under Iritani have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Iritani and Shin et al. (US 2015/0280294 A1, hereafter Shin) as necessitated by the claim amendments.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iritani et al. (US 2011/0274958 A1, hereafter Iritani) in view of Shin et al. (US 2015/0280294 A1, hereafter Shin).
With regard to claim 1, Iritani teaches an energy store (battery pack) comprising: 
a plurality of electrical energy storage cells (battery cells 2) electrically connected in series or parallel and combined to form an energy storage module [0006, 0056]; and 

in each case, side faces of the energy storage cells that bound the intermediate spaces are provided with a regular pattern (at predetermined intervals) formed in the shape of an elevation or depression (projecting portions and corresponding grooves between projecting portions) with respect to a remaining surface of the respective side face [0007, 0010, fig. 9, fig. 11].
Iritani teaches a coolant flow through intermediate spaces [0006] does not explicitly teach a single valve provided for teach of the energy storage cells to regulate a coolant flow through the intermediate spaces.  However, in the same field of endeavor, Shin teaches the use of a battery thermal management system with coolant flow valves for each cell that allows for regulation of coolant for individual cells [0144].  It would have been obvious to one of ordinary skill in the art to use the battery thermal management system and valves of Shin with the individual cells in the battery pack of Iritani for the benefit of regulating the temperature of individual cells in a timely manner [Shin 0144].
With regard to claim 2, Iritani teaches the intermediate spaces have a support frame that spaces adjacent energy storage cells (enlarged projecting portions that space cells as seen in fig. 9) [0102, fig. 9].
With regard to claims 3-4 Iritani does not explicitly teach the elevation distance of the regular pattern.  However this would be an obvious variant to one of ordinary skill in the art since it would only require a change in size of the projecting portions that create the regular pattern.  See MPEP 2144.04 IV.
With regard to claim 5, Iritani teaches an embossed (raised) pattern as seen in figures 9 and 11 [fig. 9, fig. 11].
With regard to claim 6, the limitation of a laser ablated pattern is considered a product by process limitation that would result in the formation of a regular pattern.  This is taught by Iritani [0007, 0010, fig. 9, fig. 11] as detailed in the rejection of claim 1 above.    "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983)
With regard to claims 7 and 10, Iritani does not explicitly teach that the regular pattern is a honeycomb pattern or a brick pattern.  However this would be an obvious variant to one of ordinary skill in the art since it would only require the rearrangement of 
With regard to claim 8, Iritani teaches wavy lines running in parallel [0182-0220, fig. 30-35].
With regard to claim 9, Iritani teaches a checkerboard pattern [fig. 23].
With regard to claim 11, Iritani teaches a motor vehicle (hybrid vehicle) [0054]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737.  The examiner can normally be reached on Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENT C THOMAS/Examiner, Art Unit 1724                                                                                                                                                                                                        
/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724